Citation Nr: 1136447	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-16 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July to November 1987 with additional service for active duty for special work (ADSW) in July and August 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Los Angeles, California VARO.

FINDINGS OF FACT

1.  A left knee disability was not incurred during the Veteran's active duty service from July to November 1987. 

2.  The evidence shows that a left knee tibia plateau fracture pre-existed the Veteran's ADSW service in 2006, and during service did not increase in severity beyond normal progression. 

3.  A left knee disability was not manifested in service; arthritis of the left knee was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran has a current left knee disability related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1132, 1137, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a degree of 10 percent within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

In determining whether a condition pre-existed service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 U.S.C.A. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

At the outset, the Board notes that because the Veteran did not have the requisite period of service, he is not entitled to the presumption of soundness when accepted and enrolled in service afforded under 38 U.S.C.A. § 1132.

On March 1987 enlistment examination to the National Guard, the Veteran denied any history of or current joint problems.  The STRs are silent for any complaints, findings, treatment, or diagnosis regarding the left knee.

The reserve duty treatment records following separation from active service show that the Veteran suffered a left knee tibia plateau fracture in March 1988.  He was placed on permanent profile in June 1989 due to the left knee tibia plateau fracture; it was recommended that he be discharged from National Guard service.  At that time, it was noted that the Veteran's doctors indicated he had an incongruous reduction of the fracture after surgery, and he therefore had a high chance of developing severe arthritis.  A June 2002 physical profile noted degenerative joint disease of the left knee.  A January 2003 physical profile noted left knee pain; the profile was permanent.  In January 2004, the Veteran requested pain medication for left knee pain.

In an August 2006 statement, the Veteran stated that while on active duty [ADSW] in July 2006, he sustained a left knee strain/injury while unloading a connex box of tent poles and camo nets.  He stated that the following morning he "experienced aggravation of an old left knee injury".

An August 2006 statement of medical examination and duty status indicates that the Veteran strained his knee while unloading heavy equipment.  A previous history of left tibial plateau fracture was noted, and it was noted that the Veteran "re-aggravated his left knee" during the week of July 31, 2006.  The unit commander indicated that the Veteran was present for duty at his duty station and he was on active duty for training.  The injury was considered to have been incurred in the line of duty.  Notably, the disability was expected to be temporary.  Additional documentation from the Office of the Adjutant General for the state of California notes that the Veteran was ordered to active duty for special work (ADSW) for the purpose of post mobilization inventories for Operation Iraqi Freedom and the Global War on Terrorism; the periods of duty included July 17 to 21, July 24 to 28, and July 31 to August 4, 2006.

August 2006 X-ray results of the left knee indicated proximal tibial hardware without evidence of complication or loosening, considerable posttraumatic changes to the knee particularly to the lateral tibial plateau and MCL region, possible loose bodies adjacent to the lateral tibial plateau that were suggested to be intra-articular and account for reduced motion of the knee, and possible small effusion.  An August 2006 MRI of the left knee indicated a history of remote tibial fracture with pain and limited range of motion.  

In late August 2006, the Veteran underwent a removal of a plate and seven screws from the left proximal tibia.  The operative report indicated that the Veteran had experienced a tibial plateau fracture 9 years earlier with open reduction and internal fixation with plate and screws; the medial end of the screw had been bothering him because it was protruding just under the skin in three places, thus it was decided to remove the retained hardware.  The operative report noted that the remote fracture had healed completely, though there was posttraumatic arthritis on the lateral compartment.  August 2006 post-operative X-ray results showed apparent orthopedic screw holes in the proximal left tibia from a previous orthopedic fix device; no hardware was present and no acute bony abnormalities were identified.  The treating orthopedist recommended that the Veteran not return to his previous occupation due to the hazards that could cause further damage for the knee; the physician recommended that the Veteran be placed in an administrative occupation that would be less stressful to the knee to prevent any acceleration to the arthritic process.

The medical evidence following the August 2006 surgery is silent for any complaints regarding the left knee.  The Veteran was placed on permanent physical profile in June 2009 due to hearing loss.  On June 2009 separation examination from reserve duty, the Veteran denied any joint pain. 

The record clearly shows that the Veteran's left knee disability occurred after his separation from active service in 1987 and prior to his ADSW service in 2006.  There was no notation or history of a left knee disability when the Veteran was examined for enrollment in service in 1987, and the evidence clearly indicates that the left tibial plateau fracture occurred the following year, 1988.  

Regarding the Veteran's recent (August 2006) account of a left knee strain during ADSW service triggering the knee complaints therein, the Board notes that it is unsupported by contemporaneous records, as the medical evidence at the time showed that the Veteran had complained of knee pain several times in the previous few years, and the medical records showed that the August 2006 complaints and subsequent surgery were due to a screw protruding just under the skin of the knee from the original fracture repair in 1988.  As was noted above, he did not have the requisite period of service, and is not entitled to a presumption of soundness (as to left knee disability) on entry into service. 

The pre-existence of the left knee disability precludes a finding that it was incurred in service.  Consequently, to establish service connection for a left knee disability, the Veteran must establish that such pre-existing disability was aggravated by his service.  To establish aggravation, he must show that the left knee disability increased in severity, beyond natural progression, during/or as a result of his service.  See Wagner, supra.
 
Whether a disability increased in severity is determined by reviewing the evidence regarding the state of the disability before, during, and after active duty service.  In large measure, the significance of the various findings (i.e., whether they reflect a permanent increase in the level of severity/underlying pathology of the disability or merely an acute exacerbation) is a medical question.  Here, the evidence does not show that the Veteran's left knee disability increased in severity during his brief ADSW service in 2006.  Approximately one year after the 1988 fracture, it was noted that the Veteran had a high likelihood of developing severe arthritis of the left knee due to the fracture and repair.  Indeed, the 2006 medical records noted posttraumatic arthritis of the knee; however, there was no indication of permanent worsening due to the noted incident of a strain, providing evidence against this claim.  

As noted above, the Veteran underwent surgery in August 2006 not to correct any aggravation or permanent worsening, but to remove the plate and screws from his original knee surgery, which were causing irritation.  Importantly, there was no indication of a worsening of the problem other than the problem caused by the original knee surgery, providing more evidence against this claim.

After the August 2006 surgery, there are no further complaints regarding the knee in the record, providing evidence against any claim of permanent worsening.

While an August 2006 statement of medical examination and duty status indicated that the Veteran strained his knee while unloading heavy equipment in the line of duty, the disability was noted to be temporary.  

While the Veteran is competent to observe ongoing or increased symptoms of left knee disability (vs. increase in underlying joint pathology which is a medical question), see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), his account of having aggravated his pre-existing left knee disability due to a strain during ADSW service is self-serving, is inconsistent with the records which show complaints of knee pain in 2002, 2003, and 2004, and deemed not credible.  Consequently, the record shows that the left knee pain in 2006 resolved with removal of the plate and screws from the original 1988 surgery, without residuals.  The post-service record providers particularly negative evidence against this claim, outweighing the Veteran's statements.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran's pre-existing left knee disability increased in severity during service, and therefore against a conclusion that it was aggravated by service.  Regarding the diagnosed degenerative joint disease found in June 2002 and the posttraumatic arthritis of the knee noted on the August 2006 operative report, as there is no medical evidence of arthritis in active duty service in 1987, service connection for arthritis on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. § 1137) is not warranted. 

The Veteran may still establish service connection for his left knee disability if there is affirmative evidence that relates it to an event or injury in service.  He has alleged that he "experienced aggravation" of his original left knee injury upon straining the knee in 2006.  However, the factual data does not support his assertion, and the medical evidence explicitly states that his complaints were resolved with the removal of the plate and screws from the knee, providing evidence against this claim.  

The Board may consider only independent medical evidence to support its findings and cannot reach its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Here, the competent medical evidence fails to establish that the Veteran has a left knee disability incurred in or aggravated by service.  Therefore, the Board is precluded from making a finding to the contrary.  

The Veteran's own statements relating any current left knee disability to an injury in service are not probative evidence.  As was noted above, his accounts of a strain injury in service which permanently worsened his pre-existing left knee disability beyond its natural progression are self-serving, unsupported by any objective data, and are considered not credible.  To the extent that he seeks to link his posttraumatic arthritis of the knee to any complaints that were noted in service, the etiological linkage of a current disability to a remote complaint is a medical question too complex to be resolved by a layperson/lay observation.  See Jandreau, supra, Davidson, supra.
 
In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A December 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also advised him of the criteria for rating a knee disability and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no indication that any current left knee disability may be associated with the Veteran's service, as the injury pre-existed service and there is no evidence whatsoever that it was permanently worsened beyond its natural progression during service other than the Veteran's statements, which have been found by the Board on a factual basis to be not credible.  Therefore, a VA examination could not provide any basis for granting this claim.

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

ORDER

Service connection for a left knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


